Citation Nr: 0411086	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  98-01 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for hemorrhoids with 
history of anal fissure, currently rated 20 percent disabling.

2.  Entitlement to an effective date earlier than March 12, 1996, 
for assignment of a 20 percent evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from March 1976 to June 1978.

Initially, this matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 Department of Veterans Affairs 
(VA) rating decision in which the regional office (RO) in 
Montgomery, Alabama, granted an increased rating of 20 percent for 
hemorrhoids with history of anal fissure, and assigned an 
effective date of November 12, 1996, for the increased rating.

In a May 2001 decision, the Board denied a rating in excess of 20 
percent for hemorrhoids with history of anal fissure, and granted 
an earlier effective date of March 12, 1996, for the 20 percent 
rating.  The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (formerly known and 
the United States Court of Veterans Appeals, hereinafter referred 
to as the Court.)

In July 2002, the Court granted a joint motion to vacate the 
Board's May 2001 decision, and remanded the matter to the Board.  
In June 2003, the Board remanded this matter to the RO for further 
development and to ensure compliance with the duty to assist and 
notification requirements of the VCAA.


REMAND

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
any further action is required on the veteran's part.

The veteran testified in September 1999 that he had been treated 
at the VA outpatient clinic in Huntsville, Alabama.  The record 
does not contain any VA treatment records generated by the VA 
outpatient clinic in Huntsville, Alabama, after November 1996.  
The claims file does not have any documentation that any attempt 
was made to obtain such records.  The Board's June 2003 remand 
specifically requested that the RO attempt to obtain such records.  
In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a 
remand by the Board confers on the veteran the right to compliance 
with the remand order.  Therefore, pursuant the Board's June 2003 
remand, the RO must attempt to obtain the veteran's treatment 
records from the VA outpatient treatment center in Huntsville, 
Alabama since November 1996.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the RO for the following development:

1.  The RO should obtain legible copies of all records of the 
veteran's medical treatment at the VA outpatient clinic in 
Huntsville, Alabama and associate them with the claims folder.  
All efforts to obtain these records should be fully documented.  

2.  The RO should again review the record and readjudicate the 
claims for entitlement to an increased rating for hemorrhoids and 
anal fissure and for an earlier effective date for the 20 percent 
rating assigned for this disability.  In so doing, the RO should 
specifically address whether a higher or a separate compensable 
rating under Diagnostic Code 7335, fistula in ano, is appropriate.  
The RO should also specifically address whether the VA Form 21-
4138 dated July 23, 1981, is a claim for an increased rating for 
the service-connected hemorrhoids and, if so, whether it provides 
a basis for the assignment of an earlier effective date for the 20 
percent rating.  If any benefit sought on appeal remains denied, 
the appellant and the appellant's representative should be 
provided with a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



